                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEISHA BROWN, as Administrator of
the ESTATE OF AARON JENKINS                           CIVIL ACTION NO. 20-5532
                      Plaintiff,
            v.
 CITY OF PHILADELPHIA and
 PHILADELPHIA AIRPORT, et al.,
                      Defendants.

                                          ORDER

       AND NOW, this 14th day of July 2021, upon consideration of Defendants’ motions to

dismiss and the responses thereto, it is hereby ORDERED that:

       1. The City of Philadelphia and Philadelphia International Airport’s Motion to Dismiss

          [Doc. No. 8] is GRANTED in part and DENIED in part. Plaintiff’s claim for

          punitive damages against the City Defendants is DISMISSED with prejudice. The

          Motion is otherwise DENIED.

       2. Worldwide Flight Services Motion to Dismiss [Doc. No. 7] is DENIED.

       It is so ORDERED.
                                                  BY THE COURT:

                                                  /s/ Cynthia M. Rufe

                                                  CYNTHIA M. RUFE, J.
